NO. 07-04-0055-CR

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                  PANEL B

                                       OCTOBER 18, 2004
                                ______________________________

                                   WILLIAM JAMES PEDDICORD,

                                                                             Appellant

                                                       v.

                                        THE STATE OF TEXAS,

                                                            Appellee
                              _________________________________

                 FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                           NO. 48220-E; HON. ABE LOPEZ, PRESIDING
                              _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

       Appellant William James Peddicord appeals his conviction for possession of a

controlled substanced, enhanced. Pursuant to a plea of guilty, but without benefit of an

agreed recommendation from the State as to punishment, the trial court found that the

evidence substantiated a finding of guilty and assessed punishment at 45 years in prison.

Appellant appealed.

       Appellant’s appointed counsel filed a motion to withdraw, together with an Anders1

brief wherein she certified that, after diligently searching the record, she concluded that the


       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).
appeal was without merit. Along with her brief, appellate counsel attached a copy of a

letter sent to appellant informing him of counsel’s belief that there was no reversible error

and of appellant’s right to file a response or brief pro se. By letter dated June 29, 2004,

this court also notified appellant of his right to tender his own brief or response and set July

26, 2004, as the deadline to do so. On July 21, appellant filed a motion to extend the time

to file a brief, which motion was granted and the deadline extended to August 25, 2004.

This court also abated the appeal to obtain a completed certification of appellant’s right to

appeal. That certification has been received, and the appeal has been reinstated. To

date, appellant has filed neither a response, brief, or another request for an extension.2

        In compliance with the principles enunciated in Anders, appellate counsel discussed

five potential areas for appeal. They involved 1) the voluntariness of appellant’s plea, 2)

whether appellant received a separate punishment hearing, 3) whether appellant was

informed of the correct range of punishment, 4) the court’s jurisdiction, and 5) whether

appellant’s prior juvenile adjudication was properly alleged in the indictment as an

enhancement.          However, appellate counsel then satisfactorily explained why each

argument lacked merit.

        We have conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant

to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). Our own review has failed

to reveal any error.

        2
          Appellant did send the court a letter, received on September 29, 2004, in which he stated that he had
written his lawyer to te ll her he need “a time extention [sic].” He also stated he has sent in a “time reduction”
to several persons and wants to continue to try to get his tim e re duced. B ecause an exten sion was pre viously
granted him, because he does not explain why another is needed, and because he fa ils to specify the length
of the extension so ugh t, we overru le his reque st for a furth er de lay.

                                                        2
      Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                              Brian Quinn
                                                Justice

Do not publish.




                                          3